PER CURIAM.
Michael Joe Green, II appeals his conviction and sentence for the lesser-included offense of attempted second degree murder due to the trial court’s use of the standard jury instruction for attempted manslaughter by act, an alternate lesser-included offense to the primary charge of attempted first degree murder. As required in this situation by State v. Montgomery, 39 So.3d 252 (Fla.2010); Rushing v. State,-So.3d-, 2010 WL 2471903 (Fla. 1st DCA 2010) and Lamb v. State, 18 So.3d 734 (Fla. 1st DCA 2009), the conviction is reversed and remanded for new trial. In light of this reversal, we decline to address the other issues raised by the appellant and the cross appeal raised by the state.
LEWIS, CLARK, and MARSTILLER, JJ., concur.